Appeal by defendant from a judgment of the County Court, Kings County, rendered July 31, 1961, on his plea of guilty, convicting him of robbery in the second degree, and sentencing him to serve a term of 7% to 15 years, with commitment at Elmira Reception Center pursuant to article 3-A of the Correction Law. Judgment modified on the facts by reducing the sentence to a term of 5 to 10 years with commitment to Elmira Reception Center. As so modified, judgment affirmed. In our opinion, under all the circumstances, the sentence was excessive. Beldock, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.